Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 1 of 9 PageID #: 20



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
CHRISTOPHER WRIGHT,

                    Plaintiff,
                                              MEMORANDUM & ORDER
           v.
                                              20-CV-667(KAM)(LB)
WHITSONS CULINARY GROUP,

                 Defendant.
----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

           On February 6, 2020, Christopher Wright (“Plaintiff”)

filed this pro se action against his former employer, Whitsons

Culinary Group (“Defendant”), alleging employment discrimination

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e et seq. (“Title VII”).       (ECF No. 1, Complaint (“Compl.”).)

On February 7, 2020, Plaintiff filed a letter supplementing his

complaint.   (ECF No. 4, Letter Supplementing Complaint (“Supp.

Compl.”).)      The Court grants Plaintiff’s application to proceed

in forma pauperis, dismisses the complaint for failure to state

a claim upon which relief may be granted, and grants Plaintiff

thirty (30) days to file an amended complaint.

                                 Background

           The following facts are derived from Plaintiff’s

complaint, and letter supplementing his complaint, and are

accepted as true for purposes of this Memorandum and Order.




                                     1
Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 2 of 9 PageID #: 21



           Plaintiff’s complaint arises from discrimination

suffered during his tenure with Defendant.         On various occasions

between January and February 2019, Plaintiff was “forced to do

things against company policy.”       (Id. at 4.)     Specifically, a

supervisor directed Plaintiff to “pick up trash from the floor,”

despite the fact that he was “work[ing] with food at that time.”

(Id. at 5.)   When Plaintiff refused to pick up the trash as

directed, the supervisor “wrote [him] up as insubordina[te].”

(Id.)   The supervisor also “forged [Plaintiff’s] signature” in

an unspecified manner.”      (Id.)   The employer also “didn’t want

to give [Plaintiff] unemployment,” but “[Plaintiff] filed suit

and won [his] case,” presumably meaning that Plaintiff

established his entitlement to unemployment benefits.           (Id.)

           In his letter supplementing his complaint, Plaintiff

provides additional details.       The supervisor “continuously

mocked [Plaintiff],” and always made Plaintiff feel “as if [he]

had to do over, and beyond, what other employees were made to

do.”    (Supp. Compl. at 1.)    The supervisor “made it his job to

follow [Plaintiff] around” and “always had something negative to

say to [Plaintiff] for no reason.”        (Id.)   Plaintiff also

details an incident where Plaintiff refused to comply with the

supervisor’s request that he sign a paper, causing the

supervisor to become “very angry” and, apparently, discharge

Plaintiff from his employment with Defendant.          (Id. at 2.)


                                     2
Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 3 of 9 PageID #: 22



           Plaintiff filed a charge with the Equal Employment

Opportunity Commission (“EEOC”) around March 2019.           (Compl. at

6.)   The EEOC issued a Notice of Right to Sue letter on February

1, 2020.   (Id.)   A copy of the letter is attached as an exhibit

to Plaintiff’s complaint.      (Id. at 8.)

           Plaintiff alleges that he suffered discrimination due

to his race (“Jamaican”), color (“Black”), gender/sex (“Male”),

and national origin (“Jamaican”).        (Id. at 5; see also Supp.

Compl. at 1 (stating that Plaintiff “honestly believe[d] [that]

[the supervisor] really hated [Plaintiff] for what [he] can only

believe is [his] race”).)      The discriminatory conduct of which

Plaintiff complains in this action includes termination, unequal

terms and conditions of employment, retaliation, and (as noted

above) being “forced to do things against company policy.”

(Compl. at 4.)     As relief, Plaintiff seeks unspecified damages

and to return to his employment with Defendant.          (Id. at 6.)

                           Standard of Review

           A complaint must plead “enough facts to state a claim

to relief that is plausible on its face.”         Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).    Where a plaintiff is proceeding in forma pauperis, the


                                     3
Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 4 of 9 PageID #: 23



district court must screen the complaint and dismiss any action

that “(i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.”           28 U.S.C.

§ 1915(e)(2)(B).    Although the reviewing court must construe the

plaintiff’s pleadings liberally to raise the strongest arguments

they suggest, see, e.g., Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008), the complaint must still state

a claim to relief that is plausible on its face, Mancuso v.

Hynes, 379 F. App’x 60, 61 (2d Cir. 2010).

                                Discussion

           Title VII prohibits an employer from discriminating

against any individual with respect to “compensation, terms,

conditions, or privileges of employment, because of such

individual’s race, color, religion, sex or national origin.”            42

U.S.C. 2000e-2(a)(1).     To state a plausible Title VII employment

discrimination claim, “a plaintiff must plausibly allege that

(1) the employer took adverse action against him and (2) his

race, color, religion, sex, or national origin was a motivating

factor in the employment decision.”        Vega v. Hempstead Union

Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015).

           “[A]t the initial stage of the litigation . . .           the

plaintiff does not need substantial evidence of discriminatory

intent,” and need only “sustain a minimal burden of showing


                                     4
Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 5 of 9 PageID #: 24



facts suggesting an inference of discriminatory motivation.”

Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015)

(emphasis in original).      Nonetheless, “a discrimination

complaint . . . must [still] at a minimum assert nonconclusory

factual matter sufficient to nudge its claims across the line

from conceivable to plausible to proceed.”         EEOC v. Port Auth.

of N.Y. and N.J., 768 F.3d 247, 254 (2d Cir. 2014) (internal

alterations and quotation marks omitted).

           In this action, Plaintiff has pleaded sufficient facts

to establish that Defendant took adverse action against him, and

that he is a member of a protected class.         Plaintiff’s complaint

is plainly deficient, however, as Plaintiff fails to provide any

facts drawing a connection between the challenged employment

actions and his race, gender, or national origin.          The only

statement raising such an inference is Plaintiff’s conclusory

statement that he “honestly believe[d] [the supervisor] really

hated [him] for what [he] can only believe is [his] race,” but

this statement is unsupported by any facts in the complaint.

Nor does Plaintiff identify the race, color, national origin, or

gender of the employees whom he alleges received better

treatment by the supervisor.       Plaintiff’s complaint is merely

speculative and conclusory and does not nudge his claims across

the line from conceivable to plausible.




                                     5
Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 6 of 9 PageID #: 25



           Title VII also prohibits an employer from retaliating

against an employee based on the employee’s opposition to an

unlawful employment practice.       See 42 U.S.C. § 2000e-3(a).       To

state a plausible Title VII claim for retaliation, “[a]

plaintiff must plausibly allege that: (1) defendants

discriminated — or took an adverse employment action — against

him, (2) ‘because’ he has opposed any unlawful employment

practice.”   Vega, 801 F.3d at 90.

           It is important, however, to bear in mind that

complaints about “just any law” will not suffice – the plaintiff

must “have had a good faith, reasonable belief that he was

opposing an employment practice made unlawful by Title VII.”

Kelly v. Howard I. Shapiro & Assocs. Consulting Eng’rs, P.C.,

716 F.3d 10, 14 (2d Cir. 2013) (internal quotation marks and

citations omitted).     Additionally, although the plaintiff’s

“complaints may be informal, they cannot be so vague or

‘generalized’ that the employer could not ‘reasonably have

understood[] that the plaintiff’s complaint was directed at

conduct prohibited by Title VII.’”        Bowen-Hooks v. City of New

York, No. 10 CV 5947, 2014 WL 1330941, at *26 (E.D.N.Y. Mar. 31,

2014) (quoting Rojas v. Roman Catholic Diocese of Rochester, 660

F.3d 98, 108 (2d Cir. 2011)).

           Even under the most liberal interpretation of

Plaintiff’s allegations, the court cannot find that Plaintiff


                                     6
Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 7 of 9 PageID #: 26



has stated a plausible retaliation claim.         The only complaint

described in Plaintiff’s filings is Plaintiff’s alleged dispute

with his supervisor about picking up trash in violation of

company policy.    Plaintiff does not allege any facts suggesting

that Plaintiff made any complaints regarding unlawful employment

practices whatsoever, and his conclusory allegations that

Defendant retaliated against him based on his race, color,

gender, or national origin are unsupported by the facts.

                                Conclusion

           For the reasons set forth above, the court dismisses

Plaintiff’s complaint for failure to state a claim upon which

relief may be granted.     28 U.S.C. § 1915(e)(2)(B).        In light of

Plaintiff’s pro se status, however, the court will grant

Plaintiff thirty (30) days from the date of this Memorandum and

Order (until May 26, 2020) to file an amended complaint which

corrects the deficiencies summarized above.

           The amended complaint must include a short and plain

statement of facts sufficient to support a plausible claim that

Plaintiff’s former employer discriminated and/or retaliated

against him in violation of Title VII.        If available, plaintiff

may include a copy of the charge of discrimination filed with

the EEOC as an exhibit.      Plaintiff must also attach the EEOC

Dismissal and Notice of Rights letter to the amended complaint.




                                     7
Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 8 of 9 PageID #: 27



           If plaintiff elects to file an amended complaint, it

must be captioned “AMENDED COMPLAINT” and bear the same docket

number as his original complaint and this Order, 20-CV-

667(KAM)(LB).    Because the amended complaint will replace the

original complaint, it must include all relevant facts, without

reference to the original complaint.

           Although the court dismisses Plaintiff’s complaint,

the Clerk of the Court is directed to hold the closure of this

case in abeyance for thirty (30) days in the event that

Plaintiff files an amended complaint.        If Plaintiff does not

file an amended complaint by May 26, 2020, or show good cause

why he cannot do so, the Clerk of Court will enter judgment and

close this case without further order of the court.

           The Clerk of Court is respectfully directed to mail a

copy of this Memorandum and Order and a form employment

discrimination complaint to Plaintiff and to note service on the

docket.   Plaintiff may contact the City Bar Justice Center,

Federal Pro Se Litigation Project at (212) 382-4729, for

limited-scope legal assistance.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Memorandum and Order would not be

taken in good faith and therefore in forma pauperis status is




                                     8
Case 2:20-cv-00667-KAM-LB Document 7 Filed 04/23/20 Page 9 of 9 PageID #: 28



denied for the purpose of an appeal.        Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 23, 2020
           Brooklyn, New York

                                            /s/
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                     9
